The principle established by our decisions is that, when the purchaser of an automobile or other vehicle, suitable and commonly used for the transportation of contraband liquors, has an established reputation in the community in which he lives or does business, as a bootlegger or violator of the prohibition laws, then, upon proof of such unlawful use of the vehicle, the negligence vel non of the vendor, claimant, with respect to the ascertainment of that reputation is a question of fact in every case. And it is none the less a question of fact, although it appears that the claimant has made some inquiry or investigation; the good faith and sufficiency thereof being still a question of fact determinable upon a fair consideration of the circumstances, including especially the source, degree, and generality of the purchaser's bad reputation.
Our recent cases, including Edwards v. State (Ala. Sup.)104 So. 255,1 are in harmony with this view, upon which the decision herein is predicated.
The application for rehearing will be overruled.
All the Justices concur, except SAYRE, J., who dissents.
1 213 Ala. 122.